Citation Nr: 0719028	
Decision Date: 06/25/07    Archive Date: 07/03/07

DOCKET NO.  04-07 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from February 1959 to January 
1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 decision by the RO which 
denied, in part, service connection for PTSD.  

In his substantive appeal, received in March 2004, the 
veteran indicated, specifically that he wished to appeal only 
the issue of service connection for PTSD.  However, in a 
subsequent letter received in April 2004, the veteran 
indicated that he wanted to reopen his claim of service 
connection for myelopathy with left foot drop.  This matter 
is not in appellate status or inextricably intertwined with 
the issue currently on appeal and is referred to the RO for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

In connection with this appeal, a statement of the case (SOC) 
was issued to the veteran in January 2004.  Subsequently, in 
response to an April 2004 VA Form 21-4138 (Statement in 
Support of Claim) in which the veteran requested that VA 
obtain outpatient treatment records, VA outpatient treatment 
records were added to the claims file in May 2004.  However, 
there is no indication that the RO has reviewed these records 
as no subsequent supplemental statement of the case (SSOC) is 
of record.  See 38 C.F.R. § 19.31(b)(1) (2006) (which 
stipulates that an SSOC will be furnished if the RO receives 
additional pertinent evidence after an SOC or most recent 
SSOC has been issued and before the appeal is certified to 
the Board and the appellate record is transferred to the 
Board).  The RO (AMC) must reconsider the veteran's claim in 
light of this evidence and issue a SSOC to the veteran.  



Accordingly, the case is REMANDED for the following action:

The AMC should readjudicate the veteran's 
claim in light of all of the evidence 
added to the record since issuance of the 
January 2004 SOC.  If the benefit sought 
is not granted, the AMC should furnish 
the veteran and his representative with a 
SSOC, and should give the veteran a 
reasonable opportunity to respond before 
returning the record to the Board for 
further review.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  




		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


